Citation Nr: 1545733	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  10-46 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to January 1974, including combat service in Vietnam, and his decorations include the Combat Infantryman Badge (CIB) and the Parachutist Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned in July 2015.  A copy of the hearing transcript is associated with the claims file.  

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The issue of entitlement to a rating in excess of 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's diagnosed back disability and irritable bowel syndrome had their onset in service or are otherwise etiologically related to his active service.


CONCLUSION OF LAW

A back disability and irritable bowel syndrome were incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).
	

REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran asserts that he injured his back while in combat in the Republic of Vietnam, to include jumping out of helicopters and that his IBS is related to bouts of stomach problems in service.  

With respect to his IBS claim, the record includes two buddy statements from fellow service members attesting that while they served with the Veteran in Vietnam they remember the Veteran suffering from stomach cramping and severe diarrhea.

The Board finds that the Veteran's award of the CIB because of his combat service in the Republic of Vietnam entitles him to the presumptions found at 38 U.S.C.A.  § 1154(b) and his claim regarding a back injury while in combat in the Republic of Vietnam is consistent with the circumstances of his combat service.  As such the Board will concede that the Veteran injured his back in service.  

Additionally, given the supportive letters submitted from fellow service members regarding the Veteran's in-service complaints of stomach issues, the Board concedes that the Veteran suffered from bouts of stomach problems in service.

Post-service records reflect that the Veteran has been diagnosed with degenerative arthritis of the thoracic spine, degenerative disc disease of the L5-S1, thoracic spondylosis, and Grade I L5-S1 spondylolisthesis with associated pars defect.  He has also been diagnosed with irritable bowel syndrome.  See October 2010 VA examination.  

The record also includes numerous medical opinions including a July 2012 private opinion which addressed the Veteran's claimed disabilities.  The private examiner considered his own extensive treatment of the Veteran and also reviewed the Veteran's claims file in offering his opinions.  He noted that throughout service it is evident the Veteran engaged in paratroop type duties.  He additionally considered the Veteran's reports of jumping out of helicopters hovering 6 to 8 feet above ground, many times carrying a full rucksack and that his happened very frequently in Vietnam.  He opined that is certainly quite reasonable to associate the force and impact of a bad parachute landing or a full rucksack carrying jump 8 feet from the ground for the potential cause of a back injury. 

The Board notes that the Veteran's DD 214 reflects the receipt of a parachutist badge.

The July 2012 private examiner additionally noted that it is more likely than not that the Veteran's IBS condition was caused during service. The private examiner stated that in his expertise in treating severe lower back and disc conditions he sees an extremely high correlation of L5/S1 disc conditions and IBS.  He noted that from an anatomy standpoint and certainly supported in medical textbooks it is known that a significant part of the nerve supply to the lower bowel comes from the L5/S1 nerve.  He indicated that with the nature of degenerative changes that continues to affect the area, it is obvious that there is an ongoing mechanical and structural irritation to these nerve roots (poor, altered or significantly diminished nerve supply) that is also having an effect on the health of the lower GI tract.  He noted that with this in mind it was his estimation there are these two contributing factors to the IBS condition and both of them occurred while in service and as a result of his active service.

The July 2012 private examiner concluded his opinion stating that both the Veteran's back and IBS are more likely than not caused by specific events as a result of and during his active career in the service.

The Veteran's primary care physician in a January 2007 opinion stated that it was more likely than not that the Veteran's chronic IBS is the result of periodic dysentery attacks suffered while on active during in Vietnam.  He noted that it is now known that IBS can be caused by changes in bowel flora brought on by acute episodes of dysentery.

In a January 2007 private opinion, the private examiner noted that the Veteran was being treated for a chronic back disability. He opined that the rigors he experienced during his military career, including parachuting, carrying heavy loaded sacks, jumping out of helicopters and vehicles may have aggravated this condition.

The record also includes negative October 2010 VA examinations and opinions.  The Board notes that the negative opinions were based significantly on the VA examiner's finding that there were no in-service notations of the claimed disabilities. As noted above, the Board has conceded that the Veteran suffered from back and stomach problems in service.  As such, the probative value of the October 2010 VA examinations is diminished.  

Therefore, resolving all doubt in favor to the Veteran, the Board finds that the evidence supports a nexus between the Veteran's current back and IBS and his military service.  As all elements of service connection have been satisfied, service connection for a back disability and IBS are granted.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(d) (2015).  The nature and extent of the disorders are not before the Board at this time.  

ORDER

Service connection for a back disability is granted.

Service connection for IBS is granted. 



REMAND

With respect to the Veteran's claim for an increased rating for his PTSD, the Veteran was last afforded a VA examination in August 2007.  

More importantly, the Veteran's statements and testimony indicate that his PTSD has worsened since his last VA examination.  See July 2015 Statement from Attorney.

As such, the Board finds that the Veteran should be afforded a new VA examination in order to determine the current nature and severity of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In this regard, there is some confusion over the issue of whether TDIU (a total rating) is being raised by this record.  At hearing the Veteran indicated clearly that he was not raising the issue.  However, in July 2015, the attorney indicated he was raising this issue.  The Board does not wish to remand the case twice.  Therefore, while the Veteran is getting an examination, the examiner will be asked to address this issue.  During this time, the Veteran's attorney and the Veteran are asked to make clear whether this issue is now being raised.  As a result of this confusion, the Board will not list TDIU as an issue in this case, at this time. 

While on Remand any additional VA and private treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his PTSD.  After securing any necessary authorization from him, obtain all identified treatment records.  In order to expedite the case, the Veteran may wish to submit all of these records to the RO/AMC himself.

2.  Following the development in Remand paragraph 1, schedule the Veteran for VA examinations to determine the nature and severity of his service-connected PTSD.  The Veteran's claims file should be provided to the examiner.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  Any testing deemed necessary should be performed.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record. 

The examiner is asked to additionally address the following question:

Is he at least as likely as not (50% or greater chance) unemployable solely due to his service-connected disabilities (PTSD, back, IBS), standing alone.

The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not due to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

3.  After completing the above, and any other development deemed necessary, readjudicate the issue currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


